Citation Nr: 1102707	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-06 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2009 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the benefits sought 
on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
claim.  

The Veteran's representative requested a hearing before the Board 
at the RO in a March 2010 communication.  That hearing has not 
yet been scheduled.  38 C.F.R. § 20.700(a) (2010).

The Veteran contends that his current low back problems resulted 
from a March 1989 in-service injury.  Specifically, he asserts 
that, while performing Marine Corps training exercises with a 
full combat load of weapons and gear, he jumped from the cockpit 
of a helicopter to the ground several feet below and jarred his 
back.  Additionally, the Veteran contends that, immediately 
following the incident, he was treated in the field by a medical 
corpsman, but then resumed his training exercises.  He also 
alleges that, on at least two subsequent occasions, he sought 
treatment for back pain at a battalion aid station and was 
briefly placed on light duty.  The Veteran further asserts that, 
even though his symptoms warranted additional in-service 
treatment, he avoided seeking it.  He maintains that he fellow 
and his fellow Marine infantrymen were discouraged from going to 
sick bay unless they were seriously ill, and, thus, he resigned 
himself to endure chronic back pain and perform his duties 
without complaint.  

The Veteran's July 1986 pre-enlistment examination report is 
negative for any complaints or clinical findings of low back 
problems.  No additional service medical records have been 
associated with the claims folder.  

While the Veteran now asserts that he visited a private physician 
for low back problems shortly after leaving the military, he 
concedes that the treatment records from that physician are no 
longer available.  The earliest pertinent post-service medical 
records, dated in August 1997, show that the Veteran sought 
treatment for a two-year history of low back pain and was 
afforded a Magnetic Resonance Imaging (MRI) study, which revealed 
disc herniation at the L3-4 and L5-S1 lumbar vertebrae, 
associated annular tearing at the S1 root, and degenerative 
changes throughout the lower lumbar disc spaces.  Additionally, 
those private medical records show that, while the Veteran had 
previously undergone an MRI study in 1994, the results from that 
older study could not be located.

Subsequent private medical records show that the Veteran has 
undergone extensive inpatient and outpatient treatment for 
discogenic lower back pain and disk herniation.  His treatment 
has included nerve blocks, lumbar epidural steroid injections, 
and posterior lumbar interbody fusions performed in October 2001 
and January 2003.  Since that time, he has continued to require 
ongoing medical treatment for his low back problems.  

In support of his claim, the Veteran has submitted a September 
2005 written statement from his spouse of 13 years, indicating 
that, since leaving the military, the Veteran has experienced 
progressively worsening low back pain that has caused him to 
scale back his civilian work duties and has interfered with his 
ability to care for his children and perform household chores.  
He also has submitted a September 2006 statement from his private 
treating physician, opining that the Veteran's reported 1989 
"military injury is related in some way, shape, or form to his 
[post-service spinal fusion] that was necessary and his 
subsequent back discomfort."  

The Board recognizes that the Veteran, as a layperson, is 
competent to report that he injured his low back in service.  In 
addition, he and his spouse are competent to report post-service 
symptoms of progressively worsening low back pain and functional 
impairment as such symptoms are capable of lay observation.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, their 
statements are considered credible in the absence of competent 
contrary evidence.  In this case, however, the Board considers it 
significant that the Veteran's May 1997 private medical records 
show only a two-year prior history of low back pain, which 
contradicts his current lay assertions of a continuity of 
symptomatology since service.  Further, to the extent that the 
Veteran and his spouse have related his current low back problems 
to his period of active service, their opinions are not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).  Indeed, neither the 
Veteran nor his spouse has been shown to have the expertise to 
provide a competent opinion regarding the incurrence or 
aggravation of his current low back disability.  Thus, their lay 
assertions, standing alone, are insufficient to support a grant 
of service connection.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Additionally, the Board is mindful that the statement from the 
private treating physician suggests a nexus between his current 
low back problems and his military service.  However, that 
private physician did not indicate that his etiological findings 
were based on a review of the pertinent evidence of record.  That 
private physician appears to have based his findings primarily on 
his treatment of the Veteran, which began several years after the 
Veteran left the military, and on the Veteran's current 
assertions of chronic back pain dating back to his 1989 in-
service injury.  

The Board acknowledges that claims file review, as it pertains to 
obtaining an overview of a claimant's medical history, is not a 
strict requirement for private medical opinions, and a private 
medical opinion may not be discounted solely because the opining 
clinician did not conduct such a review.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Moreover, a private examiner's 
reliance on statements from the Veteran is not a sufficient 
basis, in and of itself, to disregard that examiner's opinion.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Nevertheless, 
the Board considers it significant that the private physician did 
not provide a rationale for the September 2005 opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993) (if an examiner does not provide a 
rationale for an opinion, that weighs against the probative value 
of the opinion).  Nor did that physician reconcile the findings 
with the prior medical records indicating that the Veteran's low 
back symptoms arose several years after he left the military.  
Accordingly, the Board finds that the private physician's opinion 
is also an insufficient basis for granting service connection.  
To ensure a thorough examination and evaluation, the Veteran's 
disability must be viewed in relation to its history.  38 C.F.R. 
§ 4.1 (2010).  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) ( 38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with in-
service injuries for the purposes of a VA examination).

In this case, the Veteran has not yet been afforded a VA 
examination that addresses the etiology of his currently 
diagnosed low back disability.  In light of the aforementioned 
evidence, it remains unclear whether his current low back 
problems were caused or aggravated by any aspect of his military 
service, including his reported March 1989 in-service injury.  
Accordingly, the Board finds it necessary to remand for a VA 
examination and etiological opinion to fairly decide the merits 
of the his service connection claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 
8 Vet. App. 69 (1995).

Finally, a remand is also warranted to obtain outstanding service 
medical records.  The Board acknowledges that the RO previously 
contacted the National Personnel Records Center (NPRC) and 
requested a copy of the Veteran's entire service medical records.  
In response, however, the NPRC furnished service medical records 
for a different Veteran.  The RO then issued a second records 
request, to which the NPRC responded by furnishing a copy of the 
Veteran's pre-enlistment examination report.  However, no 
additional service medical records were provided.  To date, it 
does not appear that the RO has made a formal finding of 
unavailability of additional service medical records.  Nor has it 
informed the Veteran that only partial service records could be 
located and that he is responsible for submitting any additional 
records in his possession.  38 C.F.R. § 3.159(e) (2010).  
Accordingly, in light of the above statements submitted by the 
Veteran regarding in-service treatment for a low back injury, the 
Board finds that an additional attempt should be made to locate 
service medical records related to that incident.  If the RO is 
unable to locate such records, it should seek them via alternate 
sources such as requests through the NPRC, the Personnel 
Information Exchange System, and queries to the Veteran for any 
records in his possession or additional information in support of 
his claim.  Washington v. Nicholson, 19 Vet. App. 362, 370 
(2005). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records 
Center, the Personnel Information Exchange 
System, or any other appropriate service 
department offices, to obtain the Veteran's 
complete service medical records.  Associate 
all documents obtained with the veteran's 
claims folder.  Document all attempts to 
obtain the veteran's service records in the 
claim folder and continue attempts to obtain 
them until it is reasonably certain that 
further attempts would be futile or it is 
reasonably certain that the records do not 
exist.  Issue a formal finding as to the 
unavailability of any service medical records 
that cannot be obtained.  Notify the Veteran 
as to the unavailability of any service 
medical records.  Request that he submit any 
additional records or other information in 
his possession in support of his claim.

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination for the purpose of ascertaining 
the etiology of any current low back 
disability.  The claims folder should be 
reviewed by the examiner, and the examination 
report should reflect that review.  All 
findings and conclusions should be supported 
by a rationale, and the examiner should 
reconcile the opinion with all other evidence 
of record, including the Veteran's account of 
a March 1989 in-service accident, in which he 
has stated that fell several feet from a 
helicopter cockpit and hurt his back while 
performing Marine Corps training exercises, 
and his reports of subsequent in-service 
treatment for low back pain.  The VA examiner 
should also consider the Veteran's post-
service medical records, showing complaints 
of low back pain dating since the mid-1990s 
and MRI findings of lumbar disc herniation 
and related degenerative changes for which he 
has undergone extensive inpatient and 
outpatient treatment, including nerve blocks, 
lumbar epidural steroid injections, and 
posterior lumbar interbody fusions.  
Additionally, the VA examiner should 
expressly consider the September 2005 opinion 
of the private treating physician, indicating 
that the Veteran's current low back problems 
are related to his reported in-service 
injury.  Finally, the VA examiner should 
consider the lay evidence that the Veteran 
and his spouse have submitted regarding 
progressively worsening low back pain and 
related functional impairment following his 
discharge from the military, and any 
additional evidence of a continuity of low 
back symptoms since that time.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  
Specifically, the VA examiner's opinion 
should address the following questions:

a)  Is it at least as likely as not (50 
percent or greater probability) that any 
current low back disability was caused or 
aggravated beyond its natural progression 
by the Veteran's reported March 1989 in-
service back injury?

b)  Is it at least as likely as not (50 
percent or greater probability) that any 
current low back disability was caused or 
aggravated beyond its natural progression 
by any other aspect of the Veteran's 
military service?

3.  Then, schedule a hearing before the Board 
at the RO.

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case.  
Allow the appropriate period for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


